Exhibit 10.9

QEP RESOURCES, INC.

2010 LONG-TERM STOCK INCENTIVE PLAN

Section 1. Purpose

The QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan, as may be amended
from time to time (the “Plan”), is designed to encourage directors, officers and
employees of and consultants to QEP Resources, Inc. (the “Company”) and its
Affiliates (as defined below) to acquire a proprietary interest in the Company,
to generate an increased incentive to contribute to the Company’s future growth
and success, and to enhance the Company’s ability to attract and retain talented
individuals to serve the Company. Accordingly, the Company, during the term of
this Plan, may grant incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock, performance shares, and other awards
valued in whole or in part by reference to the Company’s stock. Any awards
granted to a nonemployee director shall be solely to compensate such person for
service to the Company as a nonemployee director. In addition, the Plan permits
the issuance of long-term incentive awards in partial substitution of long-term
incentive awards that covered shares of the common stock of Questar Corporation
immediately prior to the spin-off of QEP Resources, Inc. by Questar Corporation.

Section 2. Definitions

“Affiliate” means any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.

“Award” shall mean a grant or award under Section 7 through 12, inclusive, of
the Plan, as evidenced in a written or electronic document delivered to a
Participant as provided in Section 14(b).

“Award Agreement” shall mean a written or electronic agreement between a
Participant and the Company that sets forth the terms of the Award.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the Compensation Committee of the Board.

“Common Stock” or “Stock” shall mean the Common Stock, $.01 par value, of the
Company.

“Company” shall mean QEP Resources, Inc.

“Conversion Award” shall have the meaning specified in Section 12 hereof.



--------------------------------------------------------------------------------

“Covered Participant” shall mean a Participant who is a covered employee as
defined in Section 162(m)(3) of the Code and the regulations promulgated
pursuant to it or who the Committee believes will be such a covered employee for
all or any portion of a Performance Period during which Section 162(m) of the
Code applies to any compensation paid to the Participant.

“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive amounts due the
Participant in the event of the Participant’s death. In the absence of an
effective designation by the Participant, Designated Beneficiary shall mean the
Participant’s beneficiary designated under the Company’s Employee Investment
Plan, if any, or, if none, the Participant’s beneficiary under the Company’s
basic life insurance plan, if any, or, if none, the Participant’s estate.

“Disability” shall mean permanent and total disability within the meaning of
Section 105(d)(4) of the Code.

“Employee” shall mean any officer or employee of the Employer.

“Employer” shall mean the Company and any Affiliate thereof.

“Fair Market Value” shall mean the regular closing benchmark price of the
Company’s Common Stock reported on the New York Stock Exchange on the date in
question, or, if the Common Stock shall not have been traded on such date, the
closing price on the next preceding day on which a sale occurred.

“Family Member” shall mean the Participant’s spouse, children, grandchildren,
parents, siblings, nieces and nephews.

“Fiscal Year” shall mean the fiscal year of the Company.

“Incentive Stock Option” shall mean a stock option granted under Section 7 that
is intended to meet the requirements of Section 422 of the Code.

“Nonemployee Director” shall mean a member of the Board who is not an Employee
and who satisfies the requirements of Rule 16b-3(b)(3) promulgated under the
Securities and Exchange Act of 1934 or any successor provision.

“Nonqualified Stock Option” shall mean a stock option granted under Section 7
that is not an Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.

“Participant” shall mean an Employee, Nonemployee Director, or consultant to
whom an Award is granted under this Plan.

“Payment Value” shall mean the dollar amount assigned to a Performance Share
which shall be equal to the Fair Market Value of the Common Stock on the day of
the Committee’s determination under Section 9(c) with respect to the applicable
Performance Period.

 

2



--------------------------------------------------------------------------------

“Performance Goals” shall mean the objectives established by the Committee for a
Performance Period pursuant to Section 13, for the purpose of determining the
extent to which Performance Shares that have been contingently awarded for such
Period are earned.

“Performance Period” or “Period” shall mean the period of years selected by the
Committee during which the performance is measured for the purpose of
determining the extent to which an Award of Performance Shares has been earned.

“Performance Share” shall mean an Award granted pursuant to Section 9 of the
Plan expressed as a share of Common Stock.

“Questar” shall mean Questar Corporation, a Utah corporation.

“Questar Award” shall have the meaning specified in Section 12 hereof.

“Restricted Period” shall mean the period of years selected by the Committee
during which a grant of Restricted Stock or Restricted Stock Units may be
forfeited to the Company.

“Restricted Stock” shall mean shares of Common Stock granted to a Participant
under Section 10 of the Plan.

“Restricted Stock Unit” shall mean a notional interest equal in value to one
share of Common Stock, awarded under Section 10 of the Plan.

“Right” shall mean a Stock Appreciation Right granted under Section 8.

“Separation Agreement” means that certain Separation and Distribution Agreement,
by and between Questar Corporation and the Company, dated as of June 14, 2010).

“Service” shall include any Participant’s service as an Employee, Nonemployee
Director, or consultant of an Employer and, with respect to Conversion Awards,
“Service” shall also include any Participant’s service as an employee,
nonemployee director, or consultant of Questar or any business entity to the
extent that Questar would be deemed an “eligible issuer of service recipient
stock” to the service providers of such entity, as determined pursuant to
Treasury Regulation Section 1.409A-1(b)(5)(iii)(E).

“Stock Unit Award” shall mean an Award of Common Stock or units granted under
Section 11.

“Termination of Service” shall mean the date on which a Participant’s Service
shall cease for any reason.

Section 3. Administration

(a) The Plan shall be administered by the Committee, unless such administration
is delegated in whole or in part in accordance with the provisions below or
unless otherwise determined by the Board. All references in the Plan to the
Committee shall include such designee or other individual or administrative body
(including the full Board or any other committee or subcommittee thereof) that
has responsibility, in whole or in part, for the administration of the Plan.

 

3



--------------------------------------------------------------------------------

The Committee shall have sole and complete authority to adopt, alter and repeal
administrative rules, guidelines and practices governing the operation of the
Plan, and to interpret the terms and provisions of the Plan. The Committee’s
decisions shall be binding upon all persons, including the Company,
stockholders, an Employer, Employees, Nonemployee Director, Participants,
Designated Beneficiaries, and Family Members. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
agreement entered into hereunder in the manner and to the extent it shall deem
expedient and it shall be the sole and final judge of such expediency. No member
of the Committee shall be liable for any action or determination made in good
faith.

(b) The Committee or the Board may, from time to time, to the extent permitted
under the Delaware General Corporation Law, delegate to specified officers of
the Company the power and authority to grant Awards under the Plan to specified
groups of Employees or consultants, subject to such restrictions and conditions
as the Committee or the Board, in their sole discretion, may impose. The
delegation shall be as broad or as narrow and extend for such period as the
Committee or the Board shall determine. Notwithstanding the foregoing, the power
and authority to grant Awards to any Employee or consultant or Non-Employee
Director who is subject to Section 16(b) of the Exchange Act shall not be
delegated by the Committee or the Board. In addition, all actions to be taken by
the Committee under this Plan, insofar as such actions affect compliance with
Section 162(m) of the Code, shall be limited to those members of the Board who
are Nonemployee Directors and who are outside directors under Section 162(m).

Section 4. Eligibility

(a) Awards may only be granted to directors, officers and employees of or
consultants to the Company or any Affiliate who have the capacity to contribute
to the success of the Company, except that Conversion Awards may be granted to
any person who holds Questar Awards. When selecting Participants and making
Awards, the Committee may consider such factors as the Participant’s functions
and responsibilities and the Participant’s past, present and future
contributions to the Company’s profitability and growth.

(b) Nothing contained in the Plan or in any individual agreement pursuant to the
terms of the Plan shall confer upon any Participant any right to continue in the
employment or service of the Company or to limit in any respect the right of the
Company to terminate the Participant’s employment or service at any time and for
any reason.

Section 5. Maximum Amount Available for Awards and Maximum Award

(a) The aggregate number of shares of Common Stock which may be issued or
transferred pursuant to Awards under the Plan shall be equal to 15,000,000, plus
the number of shares of Common Stock that are covered by Conversion Awards,
subject to adjustment for additional issuances and forfeitures, as described
below (the “Share Limit”). Shares of Common Stock that are issued in connection
with Conversion Awards shall count against the Share Limit.

(b) Shares of Common Stock may be made available from the authorized but
unissued shares of the Company or from shares reacquired by the Company,
including shares purchased in the open market.

(c) For purposes of determining the number of shares of Common Stock that remain
available for issuance under this Plan, the number of shares corresponding to
Awards (including

 

4



--------------------------------------------------------------------------------

Conversion Awards) under the Plan that are forfeited or cancelled or otherwise
expire for any reason without having been exercised or settled or that is
settled through issuance of consideration other than shares (including, without
limitation, cash) shall be added back to the Plan and will again be available
for the grant of Awards. Shares subject to an Award under the Plan, however, may
not again be made available for issuance under the Plan if such shares were:
(i) shares that were subject to an Option or a stock-settled Stock Appreciation
Right and were not issued upon the net settlement or net exercise of such Option
or Stock Appreciation Right, (ii) shares delivered to or withheld by the Company
to pay the exercise price of an Option or the withholding taxes related to any
Award, or (iii) Shares repurchased on the open market with the proceeds of an
Option exercise.

(d) In the event that the Committee shall determine that any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value or other similar corporate event affects the Common Stock such that
an adjustment is required in order to preserve the benefits or potential
benefits intended to be made available under this Plan, then the Committee,
shall take action. The Committee shall adjust any or all of the number and kind
of shares that thereafter may be awarded or optioned and sold or made the
subject of Rights under the Plan, the number and kind of shares subject to
outstanding Options and other Awards, and the grant, exercise or conversion
price with respect to any of the foregoing and/or, if deemed appropriate, make
provision for a cash payment to a Participant or a person who has an outstanding
Option or other Award.

(e) Other than with respect to Conversion Awards, there is a maximum of
1,000,000 shares that can be the subject of Options and Rights granted to any
single Participant in any given fiscal year.

(f) All shares reserved for issuance under the Plan may be issued as Incentive
Stock Options.

Section 6. Termination of Service

In the event of a Participant’s Termination of Service, the Participant’s right
to exercise an Option or receive any Award shall be determined by the Committee
and as provided in the Award Agreement, subject to the general requirement that
Incentive Stock Options cannot be exercised as an Incentive Stock Option for
longer than three months after retirement or 12 months after death or
Disability.

Section 7. Stock Options

(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the individuals to whom Options shall be
granted, the number of shares to be covered by each Option, the option price
therefore and the conditions and limitations, applicable to the exercise of the
Option. The Committee shall have the authority to grant Incentive Stock Options,
Nonqualified Stock Options, or both types of Options.

(b) Special Rules, Incentive Stock Options. In the case of Incentive Stock
Options, the terms and conditions of such grants shall be subject to and comply
with such rules as may be prescribed by Section 422 of the Code and any
implementing regulations. Incentive Stock Options shall not be granted to
Participants who are not employees of the Company or its subsidiaries. The

 

5



--------------------------------------------------------------------------------

aggregate Fair Market Value (on the date of grant) of Common Stock for which any
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year under the Plan or any other Plan of the Company or any
subsidiary shall not exceed $100,000. To the extent the Fair Market Value (as of
the date of grant) of the shares of Common Stock attributable to Incentive Stock
Options first exercisable in any calendar year exceeds $100,000, the Option
shall be treated as a Nonqualified Stock Option.

(c) Option Price. The Committee shall establish the option price at the time
each Option is granted, which price shall not be less than 100 percent of the
Fair Market Value of the Common Stock on the date of grant.

(d) Exercise. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee, in its sole discretion, may specify in
the applicable Award or thereafter; provided, however, that in no event may any
Option granted hereunder be exercisable after the expiration of ten years from
the date of such grant. The Committee may impose such conditions with respect to
the exercise of Options, including without limitation, any conditions relating
to the application of federal or state securities laws, as it may deem necessary
or advisable.

No shares shall be delivered pursuant to any exercise of an Option until payment
in full of the option price is received by the Company. Such payment may be made
in cash, or its equivalent, or by any other method permitted by the Committee in
an Award Agreement, including, but not limited to, by exchanging shares of
Common Stock owned by the Participant (that are not the subject of any pledge or
other security interest), or by a combination of methods, provided that the
combined value of all cash and cash equivalents and the Fair Market Value of any
such Common Stock so tendered to the Company, valued as of the date of such
tender, is at least equal to such option price. A Participant may tender shares
of Common Stock by actual delivery or by attestation.

(e) The Committee may, in accordance with Section 409A of the Code, provide one
or more means to enable Participants and the Company to defer delivery of shares
of Common Stock upon exercise of an Option on such terms and conditions as the
Committee may determine, including by way of example the manner and timing of
making a deferral election, the treatment of dividends paid on shares of Common
Stock during the deferral period and the permitted distribution dates on events.

(f) Transferability. Participants are allowed to transfer vested Nonqualified
Stock Options to Family Members of family trusts, provided that such transfers
are made and transferred Options are exercised in accordance with procedural
rules adopted by the Committee.

Section 8. Stock Appreciation Rights

(a) The Committee may, with sole and complete authority, grant Rights to
Participants. Rights shall not be exercisable after the expiration of ten years
from the date of grant and shall have an exercise price of not less than 100
percent of the Fair Market Value of the Common Stock on the date of grant.
Rights may be issued as freestanding instruments or may be issued with respect
to all or a portion of the shares subject to a related Option (the latter being
“Tandem Rights”).

(b) A Right shall entitle the Participant to receive from the Company an amount
equal to the excess of the Fair Market Value of a share of Common Stock on the
exercise of the Right over the exercise price thereof. The Committee shall
determine whether such Right shall be settled in cash, shares of Common Stock or
a combination of cash and shares of Common Stock.

 

6



--------------------------------------------------------------------------------

Tandem Rights shall be exercisable only at the time and to the extent that the
related Option is exercisable (and may be subject to such additional limitations
on exercisability as the Award Agreement may provide) and in no event after the
complete termination or full exercise of the related Option. Upon the exercise
or termination of the related Option, the Tandem Rights with respect thereto
shall be canceled automatically to the extent of the number of shares with
respect to which the related Option was so exercised or terminated. Upon the
exercise of a Tandem Right, the related Option with respect thereto shall be
canceled automatically to the extent of the number of shares with respect to
which the Tandem Right was so exercised.

Section 9. Performance Shares

(a) The Committee shall have sole and complete authority to determine the
Participants who shall receive Performance Shares and the number of such shares
for each Performance Period and to determine the duration of each Performance
Period. There may be more than one Performance Period in existence at any one
time, and the duration of Performance Periods may differ from each other.

(b) Once the Committee decides to use Performance Shares, it shall establish
Performance Goals for each Period on the basis of criteria selected by it. Any
Performance Goals for Covered Participants shall be set and measured under the
provisions of Section 13.

(c) As soon as practicable after the end of a Performance Period, the Committee
shall determine the number of Performance Shares that have been earned on the
basis of performance in relation to the established Performance Goals. Payment
Values of earned Performance Shares shall be distributed to the Participant in
accordance with the Award Agreement covering such Performance Shares, which
document shall contain payment terms that comply with Section 409A of the Code.
The Committee shall determine whether Payment Values are to be distributed in
the form of cash and/or shares of Common Stock. Any Payment Values payable for
Covered Participants shall be determined under the provisions of Section 13.

Section 10. Restricted Stock and Restricted Stock Units

(a) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom shares of Restricted
Stock and Restricted Stock Units shall be granted, the number of shares of
Restricted Stock and the number of Restricted Stock Units to be granted to each
Participant, the duration of the Restricted Period during which and the
conditions under which the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards.

(b) Shares of Restricted Stock and Restricted Stock Units may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as herein
provided, during the Restricted Period. At the expiration of the Restricted
Period, such restrictions shall lapse and/or the Company shall deliver shares of
Common Stock to the Participant or the Participant’s legal representative or
otherwise make payment under the Award. Payment for Restricted Stock Units shall
be made by the Company in cash and/or shares of Common Stock, as determined at
the sole discretion of the Committee.

 

7



--------------------------------------------------------------------------------

Section 11. Other Stock Based Awards

(a) In addition to granting Options, Rights, Performance Shares, Restricted
Stock, and Restricted Stock Units, the Committee shall have authority to grant
Stock Unit Awards to Participants that can be in the form of Common Stock or
units, the value of which is based, in whole or in part, on the value of Common
Stock. Subject to the provisions of the Plan, Stock Unit Awards shall be subject
to such terms, restrictions, conditions, vesting requirements and Code
Section 409A compliant payment rules as the Committee may determine in its sole
and complete discretion at the time of grant.

(b) Any shares of Common Stock that are part of a Stock Unit Award may not be
assigned, sold, transferred, pledged or otherwise encumbered prior to the date
on which the shares are issued or, if later, the date provided by the Committee
at the time of grant of the Stock Unit Award.

(c) Stock Unit Awards shall specify whether the Participant is required to pay
cash in conjunction with such Award.

(d) Stock Unit Awards may relate in whole or in part to certain performance
criteria established by the Committee at the time of grant. Stock Unit Awards
may provide for deferred payment schedules in accordance with Section 409A of
the Code and/or vesting over a specified period of employment. In such
circumstances as the Committee may deem advisable, the Committee may waive or
otherwise remove, in whole or in part, any restriction or limitation to which a
Stock Unit Award was made subject at the time of grant.

(e) In the sole and complete discretion of the Committee, an Award, whether made
as a Stock Unit Award under this Section 11 or as an Award granted pursuant to
Sections 9 or 10, may provide the Participant with dividends or dividend
equivalents (payable on a current or deferred basis) and cash payments in lieu
of or in addition to an Award; provided, however, that all such dividends or
dividend equivalents or cash payments shall comply with Section 409A of the Code
and provided further that no such dividend or dividend equivalent or cash
payments shall be payable with respect to any Performance Shares until the
Performance Shares have vested or been earned.

Section 12. Converted Questar Awards

(a) As a result of the spin-off transaction contemplated by the Separation
Agreement, certain Awards (“Conversion Awards”) may be issued under this Plan in
connection with (i) the equitable adjustment by Questar of certain stock
options, stock appreciation rights, performance shares, phantom restricted stock
awards and other equity-based awards previously granted by Questar, and (ii) the
conversion of certain outstanding cash awards under the Questar Corporation
Long-Term Cash Incentive Plan (the “Questar LTCIP”) into Restricted Stock issued
under this Plan (collectively, the “Questar Awards”). Notwithstanding any other
provision of the Plan to the contrary and subject to the terms of that certain
Employee Matters Agreement, by and between the Company and Questar Corporation,
dated as of June 14, 2010, (x) the number of shares to be subject to each
Conversion Award shall be determined by the Management Performance Committee of
the Board of Directors of Questar (the “Questar Committee”), and (y) the other
terms and conditions of each Conversion Award, including option exercise price,
shall be determined by the Questar Committee, provided that such determinations
are made prior to the Separation Date (as

 

8



--------------------------------------------------------------------------------

defined in Section 14(f)). Solely for purposes of any Conversion Award (other
than a Conversion Award consisting of Restricted Stock issued in exchange for a
cash award under the Questar LTCIP), the term “Participant” shall also include
any person who holds a “Questar Option” or “Questar Restricted Share” (as those
terms are defined in the Separation Agreement) that remains outstanding
immediately prior to the Separation Date and receives a Conversion Award under
this Section 12.

(b) With respect to any Conversion Award (other than a Conversion Award
consisting of Restricted Stock issued in exchange for a cash award under the
Questar LTCIP) held by an employee, consultant, or non-employee director in the
employ or service of Questar (a “Questar Holder”), the Committee shall, upon
written notification from Questar, provide that any such Conversion Award shall
vest upon the terms and conditions set forth in such notification, to the extent
permitted by the Plan.

(c) If a Change in Control of Questar (as defined below) occurs and a Questar
Holder incurs a Qualifying Termination of Employment (as defined below) from
Questar within 2 years following the date of such Change in Control of Questar,
all Conversion Awards (other than a Conversion Award consisting of Restricted
Stock issued in exchange for a cash award under the Questar LTCIP) held by a
Questar Holder shall vest immediately. For the purposes of this Section 12(c):

(1) A “Change in Control of Questar” shall be deemed to have occurred if Questar
undergoes a “Change in Control,” as that term is defined under the Questar
Corporation Long-Term Stock Incentive Plan, as may be amended from time to time.

(2) A “Qualifying Termination” shall be deemed to have occurred if a Questar
Holder is terminated by Questar without “Cause” or resigns for “Good Reason” (as
those terms are defined under the Questar Corporation Executive Severance
Compensation Plan, as may be amended from time to time (the “Questar Severance
Plan”), whether or not such Questar Holder participates in the Questar Severance
Plan.

(d) Questar shall be an intended third party beneficiary of, and shall have
standing to enforce the terms of, this Section 12 as if it were a party hereto.

Section 13. Special Provisions, Covered Participants

Awards subject to Performance Goals for Covered Participants under this Plan
shall be governed by the conditions of this Section in addition to other
applicable provisions of the Plan.

All Performance Goals relating to Covered Participants for a relevant
Performance Period shall be established by the Committee by such date as is
permitted under Section 162(m) of the Code. Performance Goals may include
alternate and multiple goals and may be based on one or more business and or
financial criteria. In establishing the Performance Goals for the Performance
Period, the Committee may include one or any combination of the following
criteria in either absolute or relative terms, for the Company or any business
unit within it: (a) total shareholder return; (b) return on assets, return on
equity or return on capital employed; (c) measures of profitability such as
earnings per share, corporate or business unit net income, net income before
extraordinary or one-time items, earnings before interest and taxes, earnings
before interest, taxes, depreciation and amortization, or earnings before
interest, depreciation, amortization, taxes and

 

9



--------------------------------------------------------------------------------

exploration expense; (d) cash flow from operations; (e) gross or net revenues or
gross or net margins; (f) levels of operating expense or other expense items
reported on the income statement; (g) measures of customer satisfaction and
customer service; (h) safety; (i) annual or multi-year average reserve growth,
production growth or production replacement, either absolute or on an
appropriate per unit basis (e.g. reserve or production growth per diluted share;
(j) efficiency or productivity measures such as annual or multi-year average
finding costs, absolute or per unit operating and maintenance costs, lease
operating expenses, inside-lease operating expenses, operating and maintenance
expense per decatherm or customer or fuel gas reimbursement percentage;
(k) satisfactory completion of a major project or organizational initiative with
specific criteria set in advance by the Committee defining “satisfactory”;
(l) debt ratios or other measures of credit quality or liquidity; (m) production
and production growth; and (n) strategic asset sales or acquisitions in
compliance with specific criteria set in advance by the Committee.

Performance Goals must be objective and must satisfy third party objectivity
standards under Section 162(m) of the Code and regulations promulgated pursuant
to it. Notwithstanding the foregoing, at the time such Performance Goals are
established, the Committee may determine that the Performance Goals shall be
adjusted to account for any unusual items or specified events or occurrences
during the Performance Period. In addition, when provided for by the Committee
at the time the Performance Goals are established, the Performance Goals may be
adjusted to exclude the effect of any of one or more of the following events
that occur during the Performance Period: (i) asset write-downs;
(ii) litigation, claims, judgments or settlements; (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results; (iv) accruals for reorganization and restructuring programs;
(v) material changes to invested capital from pension and post-retirement
benefits-related items and similar non-operational items; and (vi) any
extraordinary, unusual, non-recurring or non-comparable items: (A) as described
in Accounting Principles Board Opinion No. 30, (B) as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s Annual Report to stockholders for the applicable
year, or (C) as publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period. The Award and
payment of any Award under this Plan to a Covered Participant with respect to a
relevant Performance Period shall be contingent upon the attainment of the
Performance Goals that are specified in advance by the Committee. The Committee
shall certify in writing prior to approval of any such Award that such
applicable Performance Goals relating to the Award are satisfied. (Approved
minutes of the Committee may be used for this purpose.)

Other than with respect to Conversion Awards, the maximum Award that may be paid
to any Covered Participant under the Plan pursuant to Sections 9, 11 and 13 for
any Performance Period beginning in any one Fiscal Year shall be $10 million, if
paid in cash, or 500,000 shares of Stock, if paid in Stock.

Section 14. General Provisions

(a) Withholding. The Employer shall have the right to deduct from all amounts
paid to a Participant in cash any taxes required by law to be withheld in
respect of Awards under this Plan. In the case of payments of Awards in the form
of Common Stock, the committee shall require the Participant to pay to the
Employer the amount of any taxes required to be withheld with respect to such
Common Stock, or, in lieu thereof, the Employer shall have the right to retain
(or the Participant may be offered the opportunity to elect to tender) the
number of shares of Common Stock whose Fair Market Value equals the amount
required to be withheld.

 

10



--------------------------------------------------------------------------------

(b) Awards. Each Award shall be evidenced in a written or electronic document
delivered to the Participant that shall specify the terms and conditions and any
rules applicable to such Award.

(c) Nontransferability. Except as provided in Section 7(f), no Award shall be
assignable or transferable, and no right or interest of any Participant shall be
subject to any lien, obligation or liability of the Participant, except by will
or the laws of descent and distribution.

(d) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until becoming the holder of such shares. Notwithstanding the foregoing, in
connection with each grant of Restricted Stock hereunder, the applicable Award
shall specify if and to what extent the Participant shall not be entitled to the
rights of a stockholder in respect of such Restricted Stock.

(e) Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of Delaware.

(f) Effective Date. The Plan is effective immediately before the “Distribution”
(as such term is defined in the Separation Agreement) (the “Separation Date”);
provided, however, in the event that the Separation Agreement is terminated or
the Distribution otherwise does not occur for any reason, this Plan shall
automatically, and without notice, terminate and shall be of no force or effect
and no participants shall have any rights or interests hereunder.

(g) Duration of Plan. The Plan shall terminate on the date immediately preceding
the tenth anniversary of the date the Plan is adopted by the Board, unless the
term is extended with approval of the Company’s shareholders.

(h) Amendment or Termination of Plan. The Board of Directors may amend, suspend
or terminate the Plan or any portion thereof at any time, provided that no
amendment shall be made without stockholder approval if such approval is
necessary to comply with any tax or legal requirement.

(i) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award with the Participant’s consent at any time prior to payment or
exercise in any manner not inconsistent with the terms of the Plan, including
without limitation, to change the date or dates as of which an Option or Right
becomes exercisable; a Performance Share is deemed earned; Restricted Stock
becomes nonforfeitable; or to cancel and reissue an Award under such different
terms and conditions as it determines appropriate.

(j) Repricing. Except for adjustments pursuant to Section 5, the per share price
for any outstanding Option or Right granted under terms of the Plan may not be
decreased after the dates on which such Option or Right was granted.
Participants do not have the ability to surrender an outstanding Option or Right
as consideration for the grant of a new Option or Right with a lower price, cash
or other Awards, unless such repricing or exchanges are permitted with prior
shareholder approval.

 

11



--------------------------------------------------------------------------------

(k) 409A. The payments and benefits provided hereunder are intended to be exempt
from or compliant with the requirements of Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, including, without
limitation, Sections 14(h) and (i) hereof, in the event that the Company
reasonably determines that any payments or benefits hereunder are not either
exempt from or compliant with the requirements of Section 409A of the Code, the
Company shall have the right adopt such amendments to this Plan or adopt such
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that are necessary or
appropriate (i) to preserve the intended tax treatment of the payments and
benefits provided hereunder, to preserve the economic benefits with respect to
such payments and benefits, and/or (ii) to exempt such payments and benefits
from Section 409A of the Code or to comply with the requirements of Section 409A
of the Code and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 14(k) does not, and shall not be construed
so as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Participant for any failure to do so.

Section 15. Change in Control

In the event of a Change in Control of the Company, all Options, Restricted
Stock, and other Awards granted under the Plan shall vest immediately.

A “Change in Control of the Company” shall be deemed to have occurred if (i) any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, as of the Separation Date,
constitute the Company’s Board of Directors and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Separation Date,
or whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) the consummation of a merger or consolidation
of the Company or any direct or indirect subsidiary of the Company with any
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company’s then outstanding securities; or (iv)

 

12



--------------------------------------------------------------------------------

the Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 60 percent of the combined voting power of the voting
securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. In addition, if a Change in Control constitutes a payment
event with respect to any payment under the Plan which provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event described in clauses (i), (ii), (iii) and (iv) with respect to such
payment must also constitute a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A of the Code.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

I hereby certify that this QEP Resources, Inc. 2010 Long-Term Stock Incentive
Plan was duly adopted by the Board of Directors of QEP Resources, Inc. on
June 12, 2010.

Executed on this 12 day of June, 2010.

 

By:  

/s/ Richard J. Doleshek

         Richard J. Doleshek          Executive Vice President, Chief Financial
Officer and Treasurer